         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 1 of 33




                           UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
FONDA JACKSON                         :
8031 Buist Ave.                       :
Philadelphia, PA 19153                :
                                      :     CIVIL ACTION
               Plaintiff,             :
                                      :     CASE NO.:
       v.                             :
                                      :
CITY OF PHILADELPHIA                  :     JURY TRIAL DEMANDED
1401 JFK Blvd.                        :
Philadelphia, PA 19106                :
       and                            :
PERRITTI DIVIRGILIO                   :
1401 JFK Blvd.                        :
Philadelphia, PA 19106                :
       and                            :
MONICA MARCHETTI                      :
1401 JFK Blvd.                        :
Philadelphia, PA 19106                :
       and                            :
JILLIAN LEIB                          :
1401 JFK Blvd.                        :
Philadelphia, PA 19106                :
       and                            :
MICHELLE FLAMER                       :
1401 JFK Blvd.                        :
Philadelphia, PA 19106                :
       and                            :
RICHARD LAZER                         :
1401 JFK Blvd.                        :
Philadelphia, PA 19106                :
                                      :
               Defendants.            :
                                      :

                               CIVIL ACTION COMPLAINT

       Plaintiff, Fonda Jackson (hereinafter referred to as “Plaintiff”), by and through her

undersigned counsel, hereby avers as follows:
             Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 2 of 33




                                               I. Introduction

        1.       Plaintiff has initiated this action to redress violations by the City of Philadelphia,

Perritti DiVirgilio, Monica Marchetti, Jillian Leib, Michelle Flamer, and Richard Lazer

(hereinafter collectively referred to as “Defendants,” unless indicated otherwise) of Title VII of

the Civil Rights Act of 1964 ("Title VII" - 42 U.S.C. §§ 2000e, et. seq.), 42 U.S.C. § 1981, the

Pennsylvania Whistleblower Law (the “PWL” - 43 P.S. §§ 1421 et. seq.), First-Amendment

protections, the Equal Pay Act (“EPA” - 29 U.S.C. § 206 and 29 U.S.C. § 215(a)(3), the Families

First Coronavirus Response Act (“FFCRA” - Pub. L. No. 116-127, 134 Stat. 178 (2020)), the

Fair Labor Standards Act (“FLSA” - 29 U.S.C. § 201 et. seq.), the Family and Medical Leave

Act (“FMLA” - 29 U.S.C. §§ 2601 et. seq.), Title VII of the Civil Rights Act of 1964 ("Title

VII" - 42 U.S.C. §§ 2000e, et. seq.), and the Pennsylvania Human Relations Act ("PHRA - 43

Pa. C.S. §§ 951 et. seq.).1 Plaintiff asserts herein that she was unlawfully terminated from her

employment with the City of Philadelphia in violation of these laws and seeks damages as set

forth more fully herein.

                                      II.      Jurisdiction and Venue

        2.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International Shoe

Co. v. State of Washington, 326 U.S. 310 (1945) and its progeny.



1
  Reference to the PHRA are made herein in this Introduction Section for notice purposes only. Plaintiff’s
administrative remedies are not fully exhausted for proceeding under such claims yet. Thus, such claims are
excluded in the count-section of this Complaint. Plaintiff will move to amend the instant lawsuit to include claims
under the PHRA following administrative exhaustion with the PHRC.



                                                        2
             Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 3 of 33




        3.       This action is initiated pursuant to a federal law(s). The United States District

Court for the Eastern District of Pennsylvania has original subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331 because the claims arise under laws of the United States.

This Court has supplemental jurisdiction over Plaintiff's state-law claims because they arise out

of the same common nucleus of operative facts as her federal claims herein.

        4.       Venue is properly laid in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and

(b)(2), because Defendants reside in and/or conduct business in this judicial district and because

a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

        5.       Plaintiff timely filed a Charge with the Equal Employment Opportunity

Commission (“EEOC”) as it pertains to her Title VII claims. Plaintiff received a right-to-sue

letter from the EEOC on April 9, 2021. Plaintiff thus also timely files the instant lawsuit within

90 days of receiving said right-to-sue (“RTS”) letter. In all aspects, Plaintiff has properly

exhausted her federal administrative remedies.

                                            III.   Parties

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult who resides at the above-captioned address.

        8.       Defendant City of Philadelphia (hereinafter “Defendant City”) is the largest city

in the state of Pennsylvania. At all relevant times herein, Plaintiff worked for the Mayor’s Office

of Labor – Labor Standards Unit, which is charged with administering and enforcing Defendant

City’s worker protection laws.




                                                   3
             Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 4 of 33




        9.       Defendant Perritti DiVirgilio (hereinafter “Defendant DiVirgilio”) was at all

relevant times herein (and upon information and belief remains) the Director of Labor Standards

for Defendant City’s Labor Standards Unit.

        10.      Defendant Monica Marchetti (hereinafter “Defendant Marchetti”) was at all

relevant times herein (and upon information and belief remains) the Director of the Mayor’s

Office of Labor Relations for Defendant City.

        11.      Defendant Jillian Leib (hereinafter “Defendant Leib”) was at all relevant times

herein (and upon information and belief remains) an Administrator within the Mayor’s Office of

Labor Relations for Defendant City.

        12.      Defendant Michelle Flamer (hereinafter “Defendant Flamer”) was at all relevant

times herein (and upon information and belief remains) a Senior Attorney within Defendant

City’s Legal Department.

        13.      Defendant Richard Lazer (hereinafter “Defendant Lazer”) was at all relevant

times herein (and upon information and belief remains) the Deputy Mayor of Labor for

Defendant City. 2

        14.      At all times relevant herein, Defendants acted by and through their agents,

servants, and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for the benefit of Defendants.

                                       IV.      Factual Background

        15.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.



2
  Defendants DiVirgilio, Marchetti, Leib, Flamer, and Lazer are hereinafter collectively referred to as “Defendant
Individuals,” unless indicated otherwise.



                                                        4
          Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 5 of 33




        16.       Plaintiff was employed by Defendant City in different capacities for approximately

four (4) years.

        17.       Plaintiff was originally hired by Defendant City on or about October 11, 2016 to

work within the Mayor’s Office of Labor - Office of Benefits and Wage Compliance.

        18.       On or about January 1, 2018, Plaintiff transferred departments and began working

for Defendant City’s Labor Standards Unit.

        19.       While employed Defendant City’s Labor Standards Unit, Plaintiff was directly

supervised by Defendant DiVirgilio.

        20.       Upon transferring to Defendant City’s Labor Standard Unit, Plaintiff was told that

she would be conducting interviews for the unit. However, shortly after transferring, Plaintiff was

told by Defendant DiVirgilio that the Labor Standards Unit does not send women into the field and

as a result, Plaintiff was given the position of a Compliance Associate on the Workforce Diversity

Team (wherein she would only perform in-office work).

        21.       During her employment with Defendant City’s Labor Standards Unit as a

Compliance Associate for the Workforce Diversity Team, Plaintiff was assigned with the task of

overseeing compliance with Chapter 17-1600 of the Philadelphia Code.

        22.       By way of background, Defendant City’s Department of Labor is responsible for

overseeing and enforcing various labor laws, including Chapter 17-1600 of the Philadelphia Code.




                                                   5
          Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 6 of 33




        23.       Under Chapter 17-1600 of the Philadelphia Code, contractors that win bids for city

funded public works and service projects (over $100,000) are required to submit a Work Diversity

Plan to Defendant City’s Labor Standards Unit prior to the start of the project that details the

demographics of minorities (based on race and gender) working on said project. This requirement

was made to further the goals set forth under Chapter 17-1600 of the Philadelphia Code, which was

to provide meaningful and representative opportunities for minorities and women and create an

appropriately diverse workface in connection with the contract or the covered project.

        24.       When the aforesaid contractors submitted their Work Diversity Plans to Defendant

City’s Labor Standards Unit, they would be given to Defendant DiVirgilio and he would either

approve the plan or reject the plan.

        25.       If Defendant DiVirgilio approved the aforesaid Work Diversity Plan, Plaintiff would

be required to put it on her list to review when the project reached 25% of its completion in order to

determine if the contractor was on track to be in compliance with their aforesaid approved Work

Diversity Plan.

        26.       If a contractor was not on track with its approved Work Diversity Plan (discussed

supra), Plaintiff would send them a best and good faith efforts verification, wherein they would be

required to explain why they were not in compliance and the efforts they were making (or had

made) to meet their plan.

        27.       When a contractor would send back the aforementioned best and good faith efforts

verification, Plaintiff would send it to Defendant DiVirgilio and he along with Defendant City’s

Legal Department would decide whether to implement enforcement procedures under Chapter 17-

1600 of the Philadelphia Code against the contractors that were not in compliance.




                                                    6
          Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 7 of 33




 Plaintiff’s Concerns of Racial and Gender Discrimination Pertaining to Enforcement of the
                           Philadelphia Code – Chapter 17-1600.

       28.     During her employment with Defendant City’s Labor Standards Unit, Plaintiff

became increasingly concerned that management within the Labor Standards Unit and Defendant

City’s Legal Department were not properly enforcing Chapter 17-1600 of the Philadelphia Code

and therefore promoting or condoning racial and gender discrimination throughout Defendant City’s

workforce (in complete violation of the law).

       29.     By not properly enforcing Chapter 17-1600 of the Philadelphia Code, minorities and

women were not benefiting from the law the way the law had intended.

       30.     As a result, Plaintiff raised concerns of racial and gender discrimination to

Defendants specifically regarding the way they were enforcing (or not enforcing) Chapter 17-1600

of the Philadelphia Code.

       31.     The individuals in which Plaintiff addressed these aforesaid concerns with included

but were not limited to, Defendant DiVirgilio, Manny Citron (Chief of Staff for Defendant City’s

Department of Labor – hereinafter “Citron”), Defendant Marchetti, Defendant Flamer, and

Defendant Lazer.

       32.     For example,

                       (a) Plaintiff met with Defendant DiVirgilio, Citron, Defendant Lazer, and

                            Defendant Flamer on several occasions throughout 2018. During these

                            aforesaid meetings, Plaintiff expressed her concerns regarding

                            Defendant City’s failure to properly enforce or implement any policies

                            or procedures as it pertained to monitoring or enforcing the Workforce

                            Diversity requirements set forth by Chapter 17-1600 of the Philadelphia

                            Code;



                                                  7
Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 8 of 33




          (b) On or about April 5, 2019, Plaintiff sent Defendant DiVirgilio an email

             stating in part:

                          In October 2018, there was a meeting between
                          our department, Manny, Michelle, and Rich.
                          The plan was to have procedures implemented
                          by December 1, 2018. We are approaching 3
                          months since that deadline and still no
                          procedures have been implemented. I have
                          acquired [sic] about this several times. You
                          have indicated that you have reached out to
                          Michelle and Rich, however we still have not
                          received answers.
                                              ...

                          Not only as an employee of the City but also
                          as a resident it is concerning how Workforce
                          Diversity is being handled. You have told
                          me on multiple occasions that City Council
                          only      passed      Workforce     Diversity
                          requirements to make their constituents
                          happy, but they actually have no expectation
                          that contractors will hire a diverse staff
                          because they don’t want to upset the Unions,
                          as a minority female and City of
                          Philadelphia resident this is highly
                          offensive.

             Plaintiff received no response to this email.

          (c) On or about April 10, 2019, Plaintiff sent Defendant Flamer an email

             and carbon copied Defendant DiVirgilio stating (in part) as follows:

                          Labor Standards has been accepting
                          Workforce Diversity goals submitted by the
                          contractor in which the goals submitted are
                          significantly below the goals established by
                          the Disparity Study for the past two years.
                          This practice has not yielded any significant
                          increase in minority participation nor will it
                          in the foreseeable future.

                                             ...




                                    8
          Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 9 of 33




                                       If there is truly a desire for contractors to
                                       diversity [sic] their workforce, Labor
                                       Standards must implement procedures to
                                       enforce Workforce Diversity goals including
                                       imposing fines and penalties for those
                                       contractors who fail to demonstrate their
                                       Best and Good Faith Efforts.

                           Plaintiff never received a response from Defendant Flamer or Defendant

                           DiVirgilio to her April 10, 2019 email.

        33.    By way of further example, on or about November 1, 2019, Plaintiff had a meeting

with Citron and Defendant DiVirgilio. During this meeting, Plaintiff reported that (1) she did not

believe Chapter 17-1600 of the Philadelphia Code was being enforced properly; (2) it had not been

properly enforced since 2016; and (3) as a result, Defendant City was being complicit with and/or

was promoting race and gender discrimination within Defendant City.

        34.    Plaintiff further expressed to Citron during the November 1, 2019 meeting that she

had reported these same concerns to Defendant DiVirgilio on several occasions in the past, but that

he took the position that Defendant City’s Council passed the aforesaid code but did not really want

it enforced.

        35.    Plaintiff’s aforesaid concerns (discussed in Paragraphs 30-34 of the instant Civil

Action Complaint) were viewed as disparaging to Defendant City and in retaliation for expressing

her good faith reasonable beliefs of wrongdoing and discrimination, Plaintiff was issued written

discipline for “insubordination” on November 13, 2019 (less than two weeks after her meeting with

Citron and Defendant DiVirgilio – discussed supra).




                                                  9
           Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 10 of 33




        36.     On or about November 13, 2019, Plaintiff met with Defendant DiVirgilio,

Defendant Marchetti, and Defendant Leib to discuss her aforesaid write up for insubordination.

When Plaintiff asked for specifics as to what she did that would be considered “insubordinate,”

Defendant Marchetti responded that Citron did not like her “tone” during the November 1, 2019

meeting.

        37.     In response, Plaintiff informed Defendant Marchetti that she was, in good faith,

reporting wrongdoing within Defendant City (specifically within its Labor Standards Unit and its

Legal Department) during her meeting with Citron on November 1, 2019. Defendant Marchetti

responded by questioning Plaintiff’s “right” to report these concerns to Defendant DiVirgilio and

Citron, at which point in time Plaintiff responded that she believed she had a right and an obligation

to report what she believed to be wrongdoing and discrimination.

        38.     During her November 13, 2019 meeting with Defendants DeVirgilio, Marchetti, and

Leib, Plaintiff again expressed the same concerns pertaining to Defendant City’s failure to enforce

Chapter 17-1600 of the Philadelphia Code and Defendant City’s promotion of/compliance with race

and gender discrimination within Defendant City’s workforce.

        39.     Throughout her meeting with Defendant City’s management on November 13,

2019, Plaintiff felt bullied, intimidated and threatened and believes that this was done intentionally

to try and prevent her from making similar reports of wrongdoing/discrimination in the future.




                                                  10
            Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 11 of 33




        40.     As a result of the retaliatory treatment she was receiving in response to her protected

activity under state and federal law (discussed supra), Plaintiff submitted a rebuttal to her November

13, 2019 write up to Defendant Leib, Defendant DiVirgilio, Defendant Marchetti, and Citron –

which detailed her expressed concerns of wrongdoing, racial and gender discrimination, violations

of the Equal Pay Act (discussed further infra), and retaliation for having engaged in protected

activity.

        41.     In addition to her rebuttal (discussed in Paragraph 40 of the instant Civil Action

Complaint), Plaintiff also filed a complaint in or about December of 2019 with Defendant City’s

Office of the Inspector General.

        42.     As part of her complaint to Defendant City’s Office of the Inspector General,

Plaintiff forwarded her rebuttal to the aforesaid November 13, 2019 write up and informed two

investigators during her interview with the Office of the Inspector General that she believed she was

being retaliated against for having expressed concerns of wrongdoing, racial/gender discrimination,

and/or violations of the Equal Pay Act.

        43.     Unfortunately, Plaintiff’s aforesaid complaint to Defendant City’s Office of the

Inspector General was not taken seriously and they refused to investigate any further following

Plaintiff’s interview in or about December of 2019.




                                                   11
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 12 of 33




        44.     Following her complaint of retaliation to the Office of the Inspector General,

Plaintiff continued to raise concerns of race/gender discrimination and wrongdoing to Defendant

DiVirgilio and Defendant Flamer (verbally and in writing) regarding the way Defendant City was

enforcing (or not enforcing) Chapter 17-1600 of the Philadelphia Code. As part of these discussions,

Plaintiff consistently asked for Defendant City’s management and Legal Department to implement

new policies and procedures so that Defendant City’s Labor Standards Unit could properly achieve

the workforce diversity goals intended under Chapter 17-1600 of the Philadelphia Code.

        45.     Upon information and belief, Defendant Lazer was apprised of Plaintiff’s aforesaid

concerns of race/gender discrimination and wrongdoing, as well as her requests for Defendant

City’s management and Legal Department to implement new policies and procedures regarding the

enforcement of Chapter 17-1600 of the Philadelphia Code.

        46.     For example, on or about February 18, 2020, Plaintiff sent an email to Defendant

DiVirgilio stating as follows:

                        During our last meeting in November 2019, with Rich Lazer
                        and James Engler, it was discussed that Manny Citron would
                        be the lead on working with Legal (Michelle Flamer and Lou
                        Rosman) to develop a comprehensive monitoring and
                        enforcement procedure. It was also mentioned that there would
                        be follow-up meetings to address how Labor Standards would
                        be administering Philadelphia Code, Chapter 17-1600. As of
                        today, I have not been contacted nor have I received any
                        further instruction. Please advise if there is a comprehensive
                        monitoring and enforcement procedure and how you would
                        like me to respond to the compliance letter referenced above.
                        The issue with minority and female participation on City-
                        funded projects will not improve, if it is not being aggressively
                        addressed and Labor Standards is not enforcing the law.

        47.     Like her prior emails, Plaintiff never received a response to her aforesaid February 18,

2020 email and therefore followed up again on September 15, 2020 stating as follows (and attaching

her February 18, 2020 email):



                                                   12
            Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 13 of 33




                        Perry,

                        Please see the below email that I sent to you on February 18,
                        2020 advising that I received responses to compliance letters
                        and requesting direction on how to proceed. I did not receive
                        a response from you.

           48.   On or about October 22, 2020, Plaintiff sent an email to Defendant Flamer

stating:

                        As far as I am aware, there is no established enforcement
                        for non-compliance that has been implemented despite
                        what is outlined Philadelphia Code Chapter 17-1600. This
                        is why I keep stressing that it is imperative for Labor
                        Standards to have established policies, procedures and/or
                        protocols on how to monitor and enforce Workforce
                        Diversity compliance.

           49.   Plaintiff’s concerns continued to be dismissed and she continued to receive hostile

back lash as a result of her reporting concerns of wrongdoing, race discrimination, and gender

discrimination, including but not limited to (1) treating her in a rude and condescending manner; (2)

ignoring her emails; (3) nitpicking her performance; (4) questioning her decisions; (5) telling her

that she reads too much; and (6) ultimately terminating her employment (discuss further infra).

                            Plaintiff’s Concerns Regarding Equal Pay

           50.   In or about March of 2019, Plaintiff was offered a promotion to the role of

Supervisor, wherein part of her job responsibilities would be to track compliance with Defendant

City’s Workforce Diversity Rebuild program.

           51.   However, Plaintiff learned shortly after being offered the aforesaid promotion that

she would be paid less than a male employee who was performing a similar role to the one she

was offered – except that he had less of a workload than Plaintiff was expected to have in her

new supervisor position.




                                                  13
        Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 14 of 33




       52.     Upon learning this information, Plaintiff questioned Defendant DiVirgilio and

Citron during a meeting in April of 2019 why she would be paid less than a male employee who

was promoted into a similar role (but with less of a workload) and that she believed such a pay

discrepancy was a violation of the Equal Pay Act.

       53.     Plaintiff eventually rejected the promotion because of her aforesaid concerns

regarding unequal pay.

       54.     Later, in the written disciplinary action stemming from her November 1, 2019

meeting with Defendant DiVirgilio and Citron (dated November 13, 2019 – discussed supra),

Defendant DiVirgilio reprimanded Plaintiff stating “this is not the first incident where you

questioned the direction of the office or acted inappropriately during a meeting.”

       55.     During the November 13, 2019 meeting with Defendant DiVirgilio, Defendant

Marchetti, and Defendant Leib, Plaintiff asked Defendant DiVirgilio to provide an example

where she was allegedly “inappropriate” or “questioned the direction of the office” (as stated in

the November 13, 2019 write up). Defendant DiVirgilio responded by stating that she was

“unprofessional during a meeting with Manny regarding [her] role with Rebuild” and that she

“kept asking Manny questions.”

       56.     Plaintiff replied to Defendant DiVirgilio’s aforesaid accusations (discussed in

Paragraphs 54 and 55 of the instant Civil Action Complaint) by informing Defendant Marchetti

and Defendant Leib that she was not unprofessional during this meeting and had simply asked

Citron why she would be paid differently than a male employee performing a similar role and

expressed her concern that Defendant City, Defendant DiVirgilio, and Citron were violating the

Equal Pay Act.




                                                14
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 15 of 33




        57.     Plaintiff also documented these concerns in a written rebuttal to her November

13, 2019 disciplinary write up, which was submitted to Defendant Leib, Defendant DiVirgilio,

Defendant Marchetti, Citron, and Defendant City’s Office of the Inspector General.

        58.     Not surprisingly, Plaintiff’s concerns regarding Defendant City’s violation of the

Equal Pay Act was never properly investigated or addressed by Citron, Defendant DiVirgilio,

Defendant Marchetti, Defendant Leib, or anyone else in Defendant’s management or Legal

Department.

        59.     Instead, Plaintiff was subjected to a retaliatory hostile work environment

(discussed supra), which eventually reached its peak when she was terminated from her

employment on or about October 30, 2020 (for reasons discussed infra).

        60.     In addition to the forgoing, upon information and belief, a male co-worker who

was performing in a similar role to Plaintiff’s and who was being paid the same salary as her was

given an $8,000.00 raise in the third quarter of 2020. Plaintiff was not given a similar raise

despite the fact that she had more experience, was more qualified, and her position required more

responsibilities.

                         Plaintiff’s Need For Leave Under The FFCRA

        61.     In or about March of 2020, Defendant City ordered that all non-essential

personnel work from home as a result of the COVID-19 pandemic.

        62.     Plaintiff was deemed non-essential personnel and therefore began working from

home on or about March 16, 2020.

        63.     Plaintiff has two school-age children.




                                                 15
            Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 16 of 33




       64.      Shortly after being ordered to work from home, the schools in which Plaintiff’s

children attended were closed as a result of the COVID-19 pandemic. Therefore, Plaintiff was

required to care for her children during this time.

       65.      Plaintiff did not request any leave to care for her children between March of 2020

and the beginning of October, 2020 because she was able to work remotely while caring for her

children.

       66.      However, in or about mid-October of 2020, while Plaintiff was still working

remotely, she was contacted by Defendant DiVirgilio and informed that she needed to physically

report to the Commissioner’s office, as they needed help counting votes.

       67.      Plaintiff responded to Defendant DiVirgilio’s aforesaid request to report to the

Commissioner’s office for work by informing him that she was unable to report to the office

because she did not have childcare for her children due to COVID-19 related reasons – and

therefore put Defendant DiVirgilio on notice of her need for leave under the FFCRA.

       68.      At this point in time, Plaintiff’s daughter’s school was still closed due to COVID-

19 precautions and her son’s school did not have enough room to accommodate full classes in

light of COVID-19 restrictions, so her son was also still attending school remotely.

       69.      Rather than notify Plaintiff of her right to take protected paid leave under the

FFCRA or provide her with the proper paperwork to apply for the same, Defendant DiVirgilio

called Plaintiff back later in the day and told her that he found coverage for her for two days but

that she would have to report to the office the next week.

       70.      In response to Defendant DiVirgilio’s insistence that she physically report to

work, Plaintiff again informed Defendant DiVirgilio that she would not be able to physically

report to the office due her aforesaid child care issues related to COVID-19.




                                                 16
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 17 of 33




        71.     Despite Plaintiff’s aforesaid second notice that she could not physically report to

work due to lack of child care related to the COVID-19 pandemic, Defendant DiVirgilio again

failed to inform her of her rights under the FFCRA or provide her with paperwork to request the

same.

        72.     Instead, Defendant DiVirgilio subjected Plaintiff to retaliatory treatment,

including but not limited to expressing frustration that she could not physically report to work,

ignoring her, and telling other employees that he was extremely angry with Plaintiff for not

reporting to the Commissioner’s office to help count votes.

        73.     Upon information and belief, there was a male employee who was instructed by

Defendant DiVirgilio to report to the Commissions office as well to help count votes and he did

not report; however, he was not reprimanded or treated any differently by Defendant DiVirgilio

as a result.

        74.     The aforesaid retaliatory treatment culminated in Plaintiff’s termination from

employment on October 30, 2020 – approximately two weeks after she put Defendant DiVirgilio

on notice that she would need to take protected paid leave under the FFCRA (for the period of

time she was being required to physically report to work) to care for her children for the reasons

stated above.

                               Plaintiff’s Wrongful Termination

        75.     On October 30, 2020, Plaintiff was abruptly terminated during a Microsoft Team

Call conference.

        76.     Present during this conference was Defendant Marchetti, Defendant Leib, and

Valarie Hosendorf (Deputy Director of Defendant’s Office of Human Resources).




                                                17
        Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 18 of 33




       77.    Plaintiff was told by Defendant Marchetti that the reason for her termination was

“performance deficiencies, insubordination, and refusal of assignments.”

       78.    During this meeting, the following was discussed:

                  a) Defendant Marchetti informed Plaintiff it was her understanding that a few

                      weeks ago, Plaintiff was asked to go to one of the election sites and she

                      refused to do so. Defendant Marchetti admitted in this conference that she

                      was aware Plaintiff had declined to physically report to work due to “child

                      care issues” (related to COVID-19); however, this was still used as a

                      reason to terminate Plaintiff from her employment (in violation of the

                      FFCRA).

                  b) When Plaintiff asked for clarification of the performance issues she was

                      being terminated for, Defendant Marchetti reported it was her

                      understanding that there had been a continuing disagreement about the

                      way the law is written and the Legal Department’s opinion of the law.

                      Defendant Marchetti also alleged that Plaintiff’s tone in her emails to

                      supervisors was a contributing factor.

       79.    On or about October 30, 2020, Plaintiff was provided with a termination letter

from Defendant Lazer, stating:

                      The City expects its employees to maintain a positive and
                      respectful working relationship with co-workers and
                      supervisors. You previously received a written warning in
                      November 2019 for your disrespectful behavior in a meeting
                      with supervisors, and your repeated disagreement with
                      colleagues from Law Department regarding the Law
                      Department’s interpretation of the Philadelphia Code.

                      You have demonstrated a continued disrespectful tone in
                      recent emails and personal interactions with your supervisors.
                      Additionally, you have continued to improperly question the


                                               18
          Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 19 of 33




                       Law Department’s interpretation of the workforce diversity
                       ordinance. Accordingly, the Mayor’s Office of Labor is
                       terminating your employment.

         80.    Plaintiff believes and therefore avers that she was specifically terminated because

she had engaged in protected activity under various state and federal laws – outlined infra.

                                              Count I
               Violations of Title VII of the Civil Rights Act of 1964 ("Title VII")
                                            (Retaliation)
                                 - Against Defendant City Only -

         81.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         82.    Plaintiff was extremely concerned by Defendant City’s promotion of or

acquiescence to racial and gender discrimination within Defendant City – specifically as it

pertains to their enforcement (or lack thereof) of Philadelphia Code Chapter 17-1600 – discussed

supra.

         83.    Plaintiff expressed her concerns of the aforesaid racial and gender discrimination

to Defendant City’s management throughout her employment with Defendant City; however, her

complaints were never properly investigated or resolved. Instead, she was subjected to a hostile

work environment, issued pretextual discipline, and treated in a disparate manner (as it pertains

to enforcement of policies and wages).

         84.    In addition to expressing concerns of race and gender discrimination as it pertains

to Defendant City’s enforcement of Philadelphia Code Chapter 17-1600, Plaintiff also expressed

concerns of unequal pay based on gender.

         85.     Plaintiff learned shortly after being offered a promotion that she would be paid

less than a male employee who was performing a similar role to what she was offered (except

her position would have had a heavier work load).



                                                 19
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 20 of 33




        86.    Upon learning this information, Plaintiff questioned Defendant DiVirgilio and

Citron why she would be paid less than a male employee who was promoted into a similar role

(however with less of a workload) and that she believed such a pay discrepancy was a violation

of the Equal Pay Act.

        87.    Plaintiff escalated her concerns to Defendant City’s Employee Relations

Department and Defendant City’s Office of Inspector General; however, her concerns were

never properly investigated and instead she was subjected to retaliation and eventually

terminated from her employment with Defendant City.

        88.    Plaintiff believes and therefore avers that she was issued discipline and ultimately

terminated from her employment for complaining of racial and gender discrimination.

        89.    These actions as aforesaid constitute violations of Title VII.

                                             Count II
              Violations of Title VII of the Civil Rights Act of 1964 ("Title VII")
                                    (Gender Discrimination)
                                - Against Defendant City Only -

        90.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        91.    Plaintiff was subjected to discriminatory treatment based on her gender while

employment with Defendant, including but not limited to (1) not being given the same

opportunity as male employees; (2) being reprimanded for things that male employees would do

but not be reprimanded for; (3) being subjected to discriminatory comments based on her gender;

and (4) not being offered the same wages as male employees in similar roles.

        92.    Based on the foregoing, Plaintiff believes and therefore avers that her gender was

a motivating factor in the decision to terminate her employment.

        93.    These actions as aforesaid constitute violations of Title VII.



                                                20
          Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 21 of 33




                                                  Count III
                                        Violations of 42 U.S.C. § 1981
                                                (Retaliation)
                                         - Against All Defendants -

         94.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         95.      Plaintiff was extremely concerned by Defendants’ promotion of or acquiescence

to racial discrimination within Defendant City – specifically as it pertains to their enforcement

(or lack thereof) of Philadelphia Code Chapter 17-1600 – discussed supra.

         96.      Plaintiff expressed her concerns of the aforesaid racial discrimination to

Defendants throughout her employment with Defendant City; however, her complaints were

never properly investigated or resolved. Instead, she was subjected to a hostile work

environment, issued pretextual discipline, and treated in a disparate manner (as it pertains to

enforcement of policies and wages).

         97.      Plaintiff believes and therefore avers that she was issued discipline, not given a

pay raise in the third quarter of 2020 (like her counterpart) and ultimately terminated from her

employment for complaining of racial discrimination.

         98.      These actions as aforesaid constitute violations of § 1981.

         99.      Defendant Individuals are personally liable for such actions as they directly

engaged in the retaliatory acts as set forth in this Complaint.3




3
 To the extent this Court addresses or determines that part or all of Plaintiff’s Claims in this Count of her Complaint
must be pursued through 42 U.S.C. § 1983, Plaintiff brings such claims under § 1983. However, Plaintiff is pursuing
claims against the individuals herein in their individual capacity.



                                                         21
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 22 of 33




                                       Count IV
        The Pennsylvania Whistleblower Law (the “PWL” - 43 P.S. §§ 1421 et. seq.)
                                     (Retaliation)
                               - Against All Defendants -

        100.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        101.   Plaintiff made several “good faith report[s]” of “wrongdoing or waste” as defined

under the Pennsylvania Whistleblower Act (hereinafter “the Act”) to her “employer” or a “public

body.” See 43 P.S. § 1442.

        102.   Such actions included but were not limited to reports and complaints of

Defendants’ deliberate failure to enforce Chapter 17-1600 of the Philadelphia Code, thereby

promoting, condoning, and/or acquiescing to racial and gender discrimination throughout the

Defendant City’s workforce (in complete contradiction to the purpose of the Chapter 17-1600 of

the Philadelphia Code and in violation of the law).

        103.   Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and ultimately terminated from her employment with Defendant City for making

“good faith reports” to her employer of “wrongdoing or waste” under the Act in violation of 43

P.S. § 1423.

        104.   Plaintiff timely brings this “Civil Action” within “180 days” after the adverse

actions taken against her pursuant to 43 P.S. § 1424.

                                         Count V
               First Amendment Retaliation (by and through 42 U.S.C. § 1983)
                          - Against Defendant Individuals Only -

        105.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        106.   Plaintiff engaged in protected activities under the First Amendment by:



                                                22
          Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 23 of 33




                 (1) Expressing concerns/complaints of Defendants’ refusal to properly enforce
                     Chapter 17-1600 of the Philadelphia Code;

                 (2) Expressing concerns/complaints of racial and gender discrimination,
                     specifically pertaining to Defendants’ refusal to properly enforce Chapter 17-
                     1600 of the Philadelphia Code;

                 (3) Expressing concerns/complaints of unequal pay based on gender; and

                 (4) Expressing concerns/complaints of retaliation for engaging in protected
                     activity under the law.

        107.     Complaints about serious violations of laws and – in particular – concerns of

“racial discrimination plainly fall within the ambit of speech about matters of public concern,” as

“the Supreme Court clearly established that racial discrimination is inherently a matter of public

concern.” Larry v. Powerski, 148 F. Supp. 3d 584, 600 (E.D. Mich. 2015), citing, Connick v.

Myers, 461 U.S. 138 (1983).

        108.     Plaintiff’s complaints were made as a concerned “citizen” of Defendants’ blatant

legal violations and their promotion and/or acquiescence to racial and gender discrimination

within Defendant City, which could have been easily rectified by Defendants.4




4
  In Larry v. Powerski, 148 F. Supp. 3d 584, 600 (E.D. Mich. 2015), the Court rejected assertions that an
“employee” somehow sheds First Amendment Protections when making a concern of racial concerns known to his
or her employer, citing the Supreme Court in Lane v. Franks, 189 L.Ed.2d 312 (2014), and explaining:

        [T]he mere fact that a citizen's speech concerns information acquired by virtue of his public
        employment does not transform that speech into employee—rather than citizen—speech.” Ibid. It
        would be unusual (and contrary to the very core of the First Amendment) to conclude, as the
        defendant urges, that a public employee surrenders her First Amendment protections any time she
        complains of unlawful activity, no matter how invidious, merely because an employer has a
        workplace policy that encourages or requires employees to report such conduct.

See also Rode v. Dellarciprete, 845 F.2d 1195, 1201 (3d Cir. 1988)(reversing district court and holding complaints
by employee about racial concerns or racial employment practices were entitled to First Amendment protection);
Walker v. City of New York, 2002 WL 31051534, at *6 (E.D.N.Y. 2002)(holding that claims of disparate treatment
complaints based on race constitute protected activity as to a First Amendment Retaliation claim); Hardy v.
Jefferson Cmty. Coll., 260 F.3d 671, 679 (6th Cir. 2001)(Professor’s use of word “nigger” in classroom based upon
context was entitled to First Amendment protection despite a student complaint).



                                                       23
           Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 24 of 33




          109.   Plaintiff was terminated expressly for First-Amendment protected activities by

Defendants.

                                             Count VI
        Violation of 29 U.S.C. § 206 and 29 U.S.C. § 215(a)(3) [the Equal Pay Act - “EPA]
                                   (Discrimination & Retaliation)
                                  - Against Defendant City Only -

          110.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          111.   Plaintiff was disciplined and terminated by Defendants for engaging in protected

activities by complaining of gender discrimination as it relates to wages for a promotion that she

offered.

          112.   Plaintiff learned shortly after being offered a promotion that she would be paid

less than a male employee who was performing a similar role to what she was offered (except

her position would have had a heavier work load).

          113.   Upon learning this information, Plaintiff questioned Defendant DiVirgilio and

Citron why she would be paid less than a male employee who was promoted into a similar role

(however, with less of a workload) and that she believed such a pay discrepancy was a violation

of the Equal Pay Act.

          114.   Plaintiff escalated her concerns to Defendant City’s Employee Relations

Department and Defendant City’s Office of Inspector General; however, her concerns were

never properly investigated and instead she was subjected to retaliation and eventually

terminated from her employment with Defendant City.

          115.   In addition to being retaliated against and terminated for having expressed

concerns of unequal pay as it pertains to the promotion that Plaintiff was offered in March of

2019, Plaintiff also learned that in the third quarter of 2020 a male employee performing a



                                                  24
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 25 of 33




similar role to hers and who was initially earning the same salary as her was given an $8,000.00

raise. Plaintiff did not receive a similar raise, even though she had more qualifications,

experience, and responsibilities.

        116.    Plaintiff therefore believes and avers that a male employee performing in a similar

role to the job she was performing for Defendant City was paid more than her because he is a

male.

        117.    These actions as foresaid constitute violations of 29 U.S.C. § 206 and 29 U.S.C. §

215(a)(3).

                                            Count VII
             Violations of the Families First Coronavirus Response Act (“FFCRA”)
                            & the Fair Labor Standards Act (“FLSA”)
                          ([1] Wrongful Termination & [2] Retaliation)
               -Against Defendants City, DiVirgilio, Marchetti, Leib, and Lazer-

        118.    The foregoing paragraphs are incorporated herein as if set forth in full.

        119.    Effective April 1, 2020, and until December 31, 2020, the FFCRA provides for up

to 80 hours of paid sick time to eligible full-time employees who are unable to work or telework

due to the effects of COVID-19 through the Emergency Paid Sick Leave Act. See FFCRA, at §§

5102(a) and (b)(A).

        120.    The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Paid Sick Leave Act shall be governed by relevant sections of

the FLSA, as set forth in more detail below.

        121.    Plaintiff was an eligible employee as defined by Section 3(e) of the FLSA (29

U.S.C. § 203(e)), as she placed Defendant DiVirgilio on notice of her need for leave to care for

her children, whose schools were closed (discussed supra) as a result of the COVID-19

pandemic. See the FFCRA, § 5102(a)(5).




                                                 25
        Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 26 of 33




       122.    The named Defendants under this Count knew that Plaintiff was an eligible

employee within the meaning of the FLSA and the FFCRA and Plaintiff should have been

granted 80 hours of paid and protected leave under the FFCRA pursuant to the Emergency Paid

Sick Leave Act.

       123.    Plaintiff was terminated from her employment with Defendant City shortly after

putting the named Defendants under this Count on notice of her need for leave under the FFCRA

– which came as a result of being told by Defendant DiVirgilio that she had to physically report

to the Commissioner office to count votes, but being unable to do so because of child care issues

related to COVID-19.

       124.    It is unlawful for any employer to discharge, discipline, or in any other manner

discriminate against any employee” who exercises his/her rights to “take leave in accordance

with this Act.” Id. at § 5104. “An employer who willfully violates section 5104 shall . . . be

considered to be in violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29

U.S.C. § 215(a)(3)).” Id. at § 5105(b)(1).

       125.    Additionally, an employer who in any way disciplines, discriminates or retaliates

against, and/or discharges an employee in violation of this Act is subject to the penalties

described in sections 16 and 17 of the FLSA (29 U.S.C. § 216, 217) with respect to such

violation. Id. at § 5105(b)(2). Penalties under sections 16 and 17 of the FLSA include, but are

not limited to, lost wages, an equivalent amount of liquidated damages, and attorney’s fees and

costs. See FLSA, 29 U.S.C. § 216; 217.

       126.    Upon information and belief Defendants DiVirgilio, Marchetti, Leib, and Lazer

were all aware of Plaintiff need for leave under the FFCRA and participated in the retaliatory

decisions.




                                               26
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 27 of 33




        127.   It is believed and averred (based on the foregoing) that the named Defendants

under this Count willfully terminated Plaintiff’s employment in violation of the FFCRA and the

FLSA.

                                           Count VIII
           Violations of the Families First Coronavirus Response Act (“FFCRA”)
                      & the Family and Medical Leave Act (“FMLA”)
                              ([1] Retaliation & [2] Interference)
             -Against Defendants City, DiVirgilio, Marchetti, Leib, and Lazer-

        128.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        129.   Effective April 1, 2020 and through December 31, 2020 the FFCRA provides for

paid leave through the Emergency Family and Medical Leave Expansion Act to eligible

employees who are “unable to work (or telework) due to a need for leave to care for the son or

daughter under 18 years of age of such employee if the school or place of care has been closed,

or the child care provider of such son or daughter is unavailable, due to a public health

emergency” (such as the COVID-19 pandemic). See FFCRA, § 3102(b).

        130.   The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Family and Medical Leave Expansion Act shall be governed

by amendments to relevant sections of the FMLA, as set forth below.

        131.   Plaintiff was an eligible employee under the amended definitional terms of the

FMLA, as one “who has been employed for at least 30 calendar days by the employer with

respect to whom leave is requested under [29 U.S.C.A. § 2612 (a)(1)(F)].” Id. at § 3102(b).

        132.   Plaintiff had been employed with Defendant City for at least 30 calendar days. Id.

        133.   Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A. § 2612 (a)(1)(F) for

a total of twelve (12) work weeks of leave on a block or intermittent basis. Id. at § 3102(a)(1).




                                                27
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 28 of 33




       134.    After utilizing 10 days of leave under the Emergency Paid Sick Leave Act,

Plaintiff would be entitled to paid leave for the remainder of the allotted 12 weeks under the

Emergency Family and Medical Leave Expansion Act.

       135.    Plaintiff’s leave for her children (who were all under the age of 18) whose schools

were closed (discussed supra) as a result of the COVID-19 pandemic constituted

FFCRA/FMLA-qualifying leave.

       136.    The names Defendants under this Count committed interference and retaliation

violations of the FFCRA/FMLA by: (1) terminating Plaintiff for requesting and/or exercising her

FFCRA/FMLA rights; (2) considering Plaintiff’s FFCRA/FMLA leave needs in making the

decision to terminate her; (3) failing to provide Plaintiff with proper notice of her rights under

the FFCRA; (4) failing to provide Plaintiff with the necessary paperwork so that she could apply

for leave under the FFCRA/FMLA after she had proper notice of her need for the same; and (5)

making negative comments and/or taking actions towards Plaintiff that would dissuade a

reasonable person from exercising her rights under the FFCRA/FMLA.

       137.    Upon information and belief Defendants DiVirgilio, Marchetti, Leib, and Lazer

were all aware of Plaintiff need for leave under the FFCRA/FMLA and participated in the

retaliation and interference violations asserted herein.

       138.    These actions as aforesaid constitute violations of the FFCRA and the FMLA.

       WHEREFORE, Plaintiff prays that this Court enter an order providing that:

       A.      Defendant City is to be prohibited from continuing to maintain its illegal policy,

practice, or custom of retaliating against employees and is to be ordered to promulgate an

effective policy against such discrimination/retaliation and to adhere thereto (awarding Plaintiff

such injunctive and/or equitable relief);




                                                 28
         Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 29 of 33




        B.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, bonuses and medical

and other benefits. Plaintiff should be accorded those benefits illegally withheld from the date

she first suffered discrimination or retaliation at the hands of Defendants until the date of verdict

(in addition to front pay or other equitable relief);

        C.      Plaintiff is to be awarded reinstatement with Defendant City, unless a court

determines such a remedy is impractical or impossible; and alternatively, any other damages in

lieu of such relief.

        D.      Plaintiff is to be awarded punitive damages as permitted by applicable law in an

amount believed by the Court or trier of fact to be appropriate to punish the individually-named

Defendants in this action for their willful, deliberate, malicious and outrageous conduct, and to

deter others from engaging in such misconduct in the future;

        E.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper, and appropriate (including but not limited to emotional distress/pain and

suffering damages - where permitted under applicable law(s)).

        F.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;

        G.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable federal law;




                                                  29
        Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 30 of 33




       H.     Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

                                                    Respectfully submitted,

                                                    KARPF, KARPF & CERUTTI, P.C.



                                                    Ari R. Karpf, Esquire
                                                    3331 Street Road
                                                    Building 2, Suite 128
                                                    Bensalem, PA 19020
                                                    (215) 639-0801
Dated: April 13, 2021




                                               30
 Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 31 of 33




      =============cçåÇ~=g~Åâëçå


         `áíó=çÑ=mÜáä~ÇÉäéÜá~I=Éí=~äK




QLNPLOMON
                            Case 2:21-cv-01724-KSM
                                               UNITEDDocument   1 Filed
                                                      STATES DISTRICT    04/13/21 Page 32 of 33
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       UMPN=_ìáëí=^îÉåìÉI=mÜáä~ÇÉäéÜá~I=m^=NVNRP
Address of Plaintiff: ______________________________________________________________________________________________
                      NQMN=gch=_äîÇKI=mÜáä~ÇÉäéÜá~I=m^=NVNMS
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
       QLNPLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


        QLNPLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-01724-KSM Document 1 Filed 04/13/21 Page 33 of 33
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
    g^`hplkI=clka^                                                                                                  `fqv=lc=mefi^abimef^I=bq=^iK
    (b) County of Residence of First Listed Plaintiff                  mÜáä~ÇÉäéÜá~                                County of Residence of First Listed Defendant                 mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                   NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                          Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                      f
                                                                                                              (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                          PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                           Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                                  of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                                   Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place        ’ 5    ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                     of Business In Another State

                                                                                                         Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                          ’ 6    ’ 6
                                                                                                           Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                       Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                                 FORFEITURE/PENALTY                            BANKRUPTCY                       OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY                ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -                of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability          ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                         ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                         PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                                    ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                                  ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                                  ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                            New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                          ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                            LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud                ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending                   Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal             ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage                    Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage            ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability           ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                                Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS              ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:                 ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee                    Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment                ❒ 510 Motions to Vacate                                                  ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                                  26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                              ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty                    IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                         ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other           ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                     Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from              ❒ 4 Reinstated or          ’                      ❒ 6 Multidistrict
                                                                                                                                   5 Transferred from                                          ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court                Reopened                       Another District      Litigation -                            Litigation -
                                                                                                                            (specify)                      Transfer                                Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            qáíäÉ=sff=EQOrp`OMMMFX=pÉÅíáçå=NVUN=EQOrp`NVUNFX=bm^=EOVrp`OMSFX=cc`o^=EmìÄKiKkçK=NNSJNOTI=NPQ=pí~íK=NTU=EOMOMFX=cip^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=qáíäÉ=sffI=pÉÅíáçå=NVUNI=m^=tÜáëíäÉÄäçïÉê=i~ïI=cáêëí=^ãÉåÇãÉåí=mêçíÉÅíáçåëI=bm^I=cc`o^I=cip^I=cji^=~åÇ=íÜÉ=m^=eìã~å=oÉä~íáçåë=^ÅíK

VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                            DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                    JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                        DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
         QLNPLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                        JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                         Reset
